Citation Nr: 1042586	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  10-31 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant has recognized military service from August 1942 to 
September 1942 (recognized guerrilla service), from March 1945 to 
February 1946 (recognized guerrilla service), and from February 
1946 to March 1946 (Regular Philippine Army service).  This 
matter is before the Board of Veterans' Appeals (Board) on appeal 
from a July 2009 decisional letter from the Manila RO that denied 
the appellant's claim seeking compensation from the Filipino 
Veterans Equity Fund.

In April 1994, the Board determined that the appellant had 
forfeited all rights to VA benefits because there was evidence to 
show that he had rendered assistance to an enemy of the United 
States.  This decision was upheld by the United States Court of 
Appeals for Veterans Claims (Court) in October 1996.  Thereafter, 
the appellant made numerous unsuccessful attempts towards 
revocation of his forfeiture of VA benefits.  The last final 
denial of his claim seeking revocation of the forfeiture declared 
against him was by [an unappealed] November 2008 decisional 
letter.  38 U.S.C.A. § 7105.  

In association with his claim seeking compensation from the 
Filipino Veterans Equity Fund, the appellant submitted argument 
stating essentially that his right to receive VA benefits should 
not be considered forfeited because he did not render assistance 
to an enemy of the United States while serving in the Bureau of 
Constabulary.  He also submitted copies of documents that he 
previously submitted in association with his claims to seek 
revocation of the forfeiture of entitlement to VA benefits.  To 
the extent that the Veteran's submissions may be construed 
as an attempt to overturn with new and material evidence 
the prior finding that he had rendered assistance to an 
enemy of the United States, that matter is referred to the 
Agency of Original Jurisdiction for clarification and any 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

An April 1994 Board decision (upheld by an October 1996 Court 
decision) found the appellant's right to receive VA benefits was 
forfeited essentially because it was shown that he had rendered 
assistance to an enemy of the United States; unappealed RO 
decisional letters, most recently in November 2008 declined to 
reopen this matter, and the forfeiture remains  in effect.


CONCLUSION OF LAW

Because the appellant has forfeited the right to receive any VA 
benefits, he is precluded by law from receiving a one-time 
payment from the Filipino Veterans Equity Compensation Fund.  
38 U.S.C.A. §§ 6104, 7104, 7105 (West 2002); 38 C.F.R. § 3.902 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The VCAA does not apply to the appellant's claim seeking 
compensation from the Filipino Veterans Equity Compensation Fund.  
As will be explained below, his claim must be denied as a matter 
of law because the undisputed facts, when applied to the 
controlling law and regulations, render the appellant ineligible 
for the claimed benefit.  The Court has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has recognized 
that enactment of the VCAA does not affect matters on appeal from 
the Board when the questions are limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(1999); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In addition, VA's General Counsel has held that there is no duty 
to notify a claimant where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit, and no duty to assist a claimant where there is no 
reasonable possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit.  See VAOPGCPREC 5-2004.

In the instant case, there is no legal entitlement to the benefit 
claimed (Filipino Veterans Equity compensation benefits) because 
a declared forfeiture of VA benefits stands as a statutory bar to 
the appellant's receipt of any VA benefits.  Because there is no 
reasonable possibility that further notice or assistance would 
aid in substantiating this claim, any VCAA notice or assistance 
deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in substantiating 
the claim).

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
appellant's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record. 
 Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Under the American Recovery and Reinvestment Act, a new one-time 
benefit is provided for certain Philippine veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted Feb. 17, 2009).  Payments for eligible persons will be 
either in the amount of $9,000 for non-United States citizens, or 
$15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II.  Section 1002(c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002(c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  Section 1002(j)(2) also provides that VA will 
administer its provisions in a manner consistent with VA law 
except to the extent otherwise provided in the statute.

In April 1994, the Board determined that the appellant had 
forfeited all rights to VA benefits because there was evidence to 
show that he had rendered assistance to an enemy of the United 
States.  This decision was upheld by the Court in October 1996.  
Thereafter, the appellant has made numerous unsuccessful attempts 
towards revocation of his forfeiture of VA benefits.  The last 
final denial of his claim seeking revocation of the forfeiture 
declared against him was by an unappealed November 2008 
decisional letter.  38 U.S.C.A. § 7105.

Inasmuch as the appellant's forfeiture of VA benefits remains in 
effect, it constitutes a statutory bar to his receipt of any VA 
benefits, to include benefits from the Filipino Veterans Equity 
Compensation Fund.  See 38 U.S.C.A. § 6104.  Accordingly, his 
claim for such benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


